FILED
                              NOT FOR PUBLICATION                           DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ESTANISLAO CALLEJAS-                        No.   15-73456
GUZMAN, AKA Jose Estanislao Guzman-
Callejas,                                        Agency No. A094-457-298

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Jose Estanislao Callejas-Guzman, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying his motion to remand and dismissing his appeal from an immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s order of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny in part and dismiss in part the petition for review.

      Callejas-Guzman does not raise, and therefore has waived, any challenge to

the BIA’s dispositive determinations regarding asylum, withholding of removal,

protection under the Convention Against Torture, cancellation of removal,

suspension of deportation, U-visa eligibility, and ineffective assistance in denying

his motion to remand and dismissing his appeal. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010) (issues not raised in an opening brief are waived).

      Callejas-Guzman failed to exhaust his contentions regarding lawful

presence, his conviction for driving under the influence, and Temporary Protected

Status. See id. (the court lacks jurisdiction to consider legal claims not presented in

an alien’s administrative proceedings before the agency).

      We do not consider the extra-record materials that Callejas-Guzman

submitted with his opening brief and in Docket No. 17. See 8 U.S.C.

§ 1252(b)(4)(A) (the court’s review is limited to the administrative record).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     15-73456